DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 7/14/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monteith et al. (U.S. Pub. No. 2019/0186496) (hereinafter “Monteith”).

Regarding claim 1 Monteith teaches a fan controller for a ceiling fan, (Fig. 1 – ceiling fan is used along with fan controller 300)

the fan controller comprising: one or more switching devices configured to selectively couple the ceiling fan to a power source; (Para. 43 - - controller comprises switch)

a first capacitor having a first capacitance; (Para. 71 - - capacitor used)

a second capacitor having a second capacitance, the second capacitance being larger than the first capacitance; (Para. 40 - - capacitance coupled to fan motor is controlled for multiple speeds)

a power meter circuit; (Para. 43 - - controller comprises power metering)

and one or more control devices configured (Para. 32 - - processors are used as control devices from controller)

to: obtain, via the power meter circuit, data indicative of electrical power a fan motor of the ceiling fan draws from the power source; (Para. 43 - - power data is obtained using power metering)

determine a size of the fan motor based, at least in part, on the data; select the first capacitor or the second capacitor as a selected capacitor based at least in part on the determined size of the fan motor; obtain data indicative of a user-request to operate the fan motor at a lowest speed setting of a plurality of speed settings for the fan motor; (Para. 40 - - various speeds can be set)

and in response to the data indicative of the user-request, couple the fan motor to the power source via the selected capacitor. (Para. 71 - - controlling performed using capacitor)

Regarding claim 2. (Original) The fan controller of claim 1, wherein the one or more control devices are further configured to compare an amount of electrical power the fan motor draws from the power source to a first range of values and a second range of values that is different than the first range of values to determine the size of the fan motor. (Para. 43 - - power data is obtained using power metering)

Regarding claim 3. (Original) The fan controller of claim 2, wherein, when the amount of electrical power falls within the first range of values, the one or more control devices are configured to determine the fan motor corresponds to a first fan motor having a first size; and when the amount of electrical power falls within the second range of values, the one or more control devices are configured to determine the fan motor corresponds to a second fan motor having a second size that is greater than the first size. (Para. 43 - - power data is obtained using power metering)

Regarding claim 4. (Original) The fan controller of claim 1, wherein when the one or more control devices obtain the data indicative of the electrical power the fan motor draws from the power source, the fan motor is operating at a speed setting that is different than the lowest speed setting. (Para. 43 - - power data is obtained using power metering)

Regarding claim 5. (Original) The fan controller of claim 4, wherein the speed setting corresponds to a highest speed setting of the plurality of speed settings for the fan motor. (Para. 40 - - various speeds can be set)

Regarding claim 6. (Original) The fan controller of claim 4, wherein the speed setting corresponds to an intermediate speed setting of the plurality of speed settings for the fan motor. (Para. 40 - - various speeds can be set)

Regarding claim 7. (Original) The fan controller of claim 1, wherein the data indicative of the electrical power comprises data indicative of one or more parameters associated with the electrical power. (Para. 43 - - power data is obtained using power metering)

Regarding claim 8 (Original) The fan controller of claim 7, wherein, when a value associated with the one or more parameters falls within a first range of values, the one or more control devices are configured to determine the fan motor corresponds to a first motor having a first size; and when the value associated with the one or more parameters falls within a second range of values that is different than the first range of values, the one or more control devices are configured to determine the size of the fan motor corresponds to a second motor having a second size that is larger than the first size. (Para. 43 - - power data is obtained using power metering)

Regarding claim 9. (Original) The fan controller of claim 8, wherein the one or more parameters comprise a power factor associated with the electrical power. (Para. 43 - - power data is obtained using power metering)

Regarding claim 10. (Original) The fan controller of claim 1, wherein the data indicative of the electrical power comprises data indicative of at least one of real power and apparent power. (Para. 43 - - power data is obtained using power metering)

Regarding claim 11. (Original) The fan controller of claim 1, wherein the capacitance of the first capacitor and the capacitance of the second capacitor each range from about 4 microfarads to about 10 microfarads. (Para. 40 - - capacitance coupled to fan motor is controlled for multiple speeds)

Regarding claim 12. (Original) The fan controller of any claim 11, wherein, the capacitance of the first capacitor is about 5 microfarads; and the capacitance of the second capacitor is about 6 microfarads. (Para. 40 - - capacitance coupled to fan motor is controlled for multiple speeds)

Regarding claim 13. (Original) The fan controller of claim 11, wherein, the capacitance of the first capacitor is about 5 microfarads; and the capacitance of the second capacitor is about 7 microfarads. (Para. 40 - - capacitance coupled to fan motor is controlled for multiple speeds)
the rest being as above.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119